office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 --------- pref-140468-06 third party communication state government date of communication date uilc date date from to associate area_counsel - --------- small_business self-employed ------------------- attn ----------------------- branch chief branch income_tax accounting --------------------------------------------------------- subject legend state a --------------------- statute a ------------------------------------------------------------------------------ b tax relief -------- law b --------------------------------------------------------------------------- x --------- y --------- q ------ pref-140468-06 r -------------------------------------------------------------- this memorandum responds to your request for assistance regarding the proper federal_income_tax treatment of a payment made under statute a under sec_61 sec_111 sec_164 and sec_6041 of the internal_revenue_code this advice may not be used or cited as precedent issues what is the proper federal_income_tax treatment of payments made to residents of state a under the property_tax rebate program authorized by statute a the b tax relief property_tax rebate is state a required to report such payments under sec_6041 or sec_6050e of the internal_revenue_code conclusions a taxpayer who receives a b tax relief property_tax rebate of real_property_taxes in the same tax_year the real_property_taxes were paid is not required to include the rebate in gross_income in the year received except to the extent if any that it exceeds the real_property tax paid_by the taxpayer the amount of the rebate however reduces the taxpayer's real_property tax deduction for federal_income_tax purposes a taxpayer who receives a b tax relief property_tax rebate of real_property_taxes previously deducted on a prior year's federal_income_tax return must include the rebate in gross_income in the year received to the extent of any federal_income_tax benefit and to the extent if any that it exceeds the real_property tax paid_by the taxpayer state a is not required to report such payments under sec_6041 or sec_6050e of the internal_revenue_code facts statute a provides that a local property_tax rebate b tax relief rebate shall be provided to the owner of any parcel of property which is entitled to the basic or enhanced b tax relief exemption a state a tax relief program on their primary residences under law b a parcel is entitled to the basic or enhanced b tax relief exemption if it is a one two or three family residence a farm dwelling or residential property held in condominium or cooperative form of ownership and if it serves as the primary residence of one or more of the owners of the property statute a further provides that generally the amount of the rebate shall be equal to dollar_figurex dollar_figurey in the case of certain eligible tenant-shareholders multiplied by the product of pref-140468-06 the school district tax_rate and the sales_price differential factor for the district the rebate amount for qualified senior citizen taxpayers is additionally multiplied by a factor of q an individual is not entitled to receive the b tax relief rebate if the individual owes property taxes relating to a prior tax_year the rebate amount if not paid because of delinquency is not applied against the unpaid real_property tax_liability real_property_taxes in state a are assessed by and paid to local_government entities which also determine when the property_tax is to be paid generally it is paid in september although some localities require the property_tax to be paid quarterly most b tax relief rebate payments were made in by the state a department of taxation and finance however some b tax relief rebate payments will be made in we note that the real_property tax is imposed by local_government entities and the rebate is paid_by the state a department of taxation and finance state a delegates the authority for the levy collection and administration of local_taxes authorized by the legislature to local governments based upon the provisions of r we conclude that state a has a degree of control_over the localities and a financial commitment to them such that the localities are an integral part of state a state a is not a third party to the payment of the tax because it is indistinguishable from the localities persons receiving the b tax relief rebate generally file their federal_income_tax returns on a calendar_year basis using the cash_receipts_and_disbursements_method of accounting and may either claim the standard_deduction or claim itemized_deductions for real_property_taxes law and analysis sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1_61-1 of the income_tax regulations gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 1955_1_cb_207 the rebate to a taxpayer of an amount_paid for the purchase of property is not an accession to wealth because the rebate is in the nature of a reduction in the purchase_price see revrul_76_96 1976_1_cb_23 likewise the refund to a taxpayer of an amount overpaid in satisfaction of a liability is not an accession to wealth see revrul_79_315 1979_2_cb_27 sec_164 of the code provides in part the general_rule that except as otherwise provided in sec_164 state and local real_property_taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued revrul_78_194 1978_1_cb_24 discusses the treatment of a homestead tax rebate enacted by the new jersey legislature the amount of that rebate was based on the equalized value of the dwelling house and was intended to be a return of property pref-140468-06 tax due and payable on the residence in the ruling held that the homestead tax rebate for property_tax due and payable on the dwelling house for was includible in the gross_income of the taxpayer only to the extent it exceeded the property_tax for the dwelling house actually paid_by the taxpayer in and that for a taxpayer who itemized_deductions the deduction for property_tax paid on the residence must be reduced by the amount of the rebate sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of subtitle a of the code in 460_us_370 1983_1_cb_50 the supreme court discussed the tax_benefit_rule the tax_benefit_rule is a judicially developed principle that modifies the annual accounting doctrine under certain circumstances the basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based id in general a taxpayer who receives a rebate of state taxes previously deducted on a prior year’s federal_income_tax return must include the rebate in gross_income in the year received to the extent of any federal_income_tax benefit unless all or part of the income is excluded under sec_111 a taxpayer who receives a rebate of state taxes that were not previously deducted on a prior year’s federal_income_tax return is not required to include the rebate in gross_income in the year received see revrul_93_75 1993_2_cb_63 cf revrul_79_315 1979_2_cb_27 revrul_70_86 1970_1_cb_23 in either case however a taxpayer must include the rebate of state taxes in gross_income to the extent that it exceeds property taxes actually paid_by the taxpayer see eg revrul_78_194 1978_1_cb_24 like the rebate discussed in revrul_78_194 the b tax relief rebate is determined by the application of a formula that is indirectly based upon the homeowner’s real_property tax and is intended to be a return of property_tax paid on the residence therefore in accordance with the rulings cited above a taxpayer who receives a b tax relief property_tax rebate of real_property_taxes in the same tax_year the real_property_taxes were paid is not required to include the rebate in gross_income in the year received except to the extent that it exceeds the real_property tax paid_by the taxpayer the amount of the rebate however reduces the taxpayer's real_property tax deduction for federal_income_tax purposes a taxpayer who receives a b tax relief property_tax rebate of real_property_taxes previously deducted on a prior year's federal_income_tax return must include the rebate in gross_income in the year received to the extent of any federal_income_tax benefit and to the extent that it exceeds the real_property tax paid_by the taxpayer pref-140468-06 we note that under certain circumstances a taxpayer’s itemized_deductions including a deduction for real_property_taxes may be reduced in accordance with the overall_limitation_on_itemized_deductions under sec_68 revrul_93_75 1993_2_cb_63 provides guidance on the application of the tax_benefit_rule in situations in which a taxpayer’s itemized_deductions in a prior taxable_year were reduced by the limitation in sec_68 and the taxpayer subsequently recovers all or a portion of the previously deducted amount reporting requirements under sec_6041 or sec_6050 sec_6041 provides in part that all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 of the income_tax regulations provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount may be ascertained as used in sec_6041 the term gains profits and income means gross_income and not gross amounts paid a payor is generally not required to make a return under sec_6041 for payments that are not includible in the recipient’s income and a payor is not required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income state a does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income therefore state a is not required to report the b tax relief rebate payments under sec_6041 sec_6050e provides that every person who with respect to any individual during any calendar_year makes payments of refunds of state or local_income_taxes or allows credit or offsets with respect to such taxes aggregating dollar_figure or more shall make a return according to forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments credits or offsets and the name and address of the individual with respect to whom such payment credit or offset was made pref-140468-06 sec_6050e only requires reporting of refunds of income taxes and not of property taxes the information provided indicates that the b tax relief rebates made by state a are property_tax refunds and not income_tax refunds and therefore state a is not required to report the refund of the property_tax under sec_6050e please call if you have any further questions
